DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 2-3, “the mask” has no antecedent basis in the claims. Applicant has amended the preamble of claim1 to recite “a reusable mask system,” thus a mask, per se, has not been recited. This objection could be overcome by reciting that the system includes a mask prior to any recitation of “the” or “said mask.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 9, 11, 19, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
In claim 1, The reusable mask system lacks structural cooperative relationship of elements linking the “heat exchanger” to the rest of the reusable mask system. The disclosure indicates that there 
Claims 3, 5, 7, 9, 11, and 23-24 are rejected by virtue of their dependence on a rejected parent claim. 
Claim 19 has a similar problem.
Claims 20, 25, and 26 are rejected by virtue of their dependence on a rejected parent claim. 
	Claim 25 is double recitation of that which has already been recited in claim 19. 
	Claim 26 is a double recitation of that which already been recited in claim 19. Additionally, the language “without the securement” does not further limit the claim because the mask and securement have been recited as separate structures. Thus the weight of the mask as recited in claim 19 is already considered the weight of the mask without the securement.  	

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5, 7, 9, 11, 23, and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 1, Applicant has amended the preamble to be directed to “a reusable mask system.” However, claims 3, 5, 7, 9, 11, 23, and 24 are only directed toward “the mask.” Thus it appears that Applicant is failing to include all the limitations of the reusable mask system and is instead only limiting the claimed subject matter to “the mask” in the dependent claims. This rejection could be overcome by replacing the preambles of claims 3, 5, 7, 9, 11, 23, and 24 with “The reusable mask system of . . .”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 21-22, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 2012/0203125) in view of Blackmer et al. (US 4,722,334, herein referred to as “Blackmer”) and Belson (US 2008/0262377). 
Regarding claim 1, Moran discloses a reusable mask for covering the nose, mouth and portion of a head of a horse/large animal above the nose (see abstract and Fig. 1 of Moran) for providing respiratory treatment (Moran, paragraph [0001]), the mask being made of a flexible polymer (Moran, paragraph [0055]) and comprising walls (e.g., those that are substantially vertical in Fig. 3  of Moran near where reference character 6 points to) integral with a bottom wall with at least two openings at a lower portion of the mask, the bottom wall comprised of a flat portion (there where opening 24 is located) and an upward angled portion (that where hole 26 is located), a second opening 26 of the two openings is located in the upward angled portion and is surrounded by a second tubular fitting 32  integrally coupled to the upward angled portion and extending outwardly from the walls (Fig. 3 of Moran), the second opening being configured to couple to tubing 18 for delivering a gaseous medical treatment mixture to enter the mask near the animal’s nose (Fig. 6 of Moran), the mask further having a securement 2 for holding the mask onto the animal. 
Moran discloses at least one first outlet opening 24 entirely within the flat portion of the bottom wall but not expressly any being a “drain.” However, Blackmer discloses a similar treatment mask with a flat bottom wall having a drain opening 63 located entirely within the bottom wall (Fig. 1 of Blackmer) and surrounded by a first tubular fitting ( Fig. 1 of Blackmer) integrally coupled to the flat portion and extending outwardly therefrom. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have provided Moran with an outlet opening integrally connected to a tubular fitting specifically for draining as taught by Blackmer in order to allow condensation and secretions from the animal to drain out of the mask (Blackmer., col. 4, lines 55-60). 
Moran in view of Blackmer are silent on the inclusion of a heat exchanger configured to regulate a temperature of air used to form the gaseous medicinal treatment mixture flow received by the tubing. However, Belson teaches a reusable mask system including a mask 3 and a heat exchanger 2 configured to regulate a temperature of air used to form the gaseous medicinal treatment mixture flow received by the tubing (tubing shown between heat exchanger 2 and mask 3 as shown in Fig. 1 of Belson). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Belson with the system disclosed by Moran in view of Blackmer for the advantage of controlling the temperature of the air breathed by the animal which can have therapeutic benefits (Belson, paragraph [0043]). 
Regarding claims 3 and 24 the modified Moran device is silent as to the weight of the mask. However, since the mask of Moran is for the same purpose (i.e., use on a horse), it would be the relative same dimensions disclosed by the applicant. Likewise, the modified device has the same structure and thus is would have been obvious to make the mask weigh less than about 128 grams or less than about 150 grams (if not already an inherent result of the applied references having the identically claimed structure) in order to make the mask easier to manipulate for a user, for example. 
Additionally, it is well established that where a variable is known to affect a particular desirable result, i.e., a “result-effective” variable, an overlap of ranges “itself provides sufficient motivation to optimize the ranges,” and “it is not inventive to discover the optimum or workable ranges by routine experimentation,” because the desire to improve results would motivate skilled artisans to experiment with, and improve upon, known conditions in the prior art. In re Applied Materials, Inc., 692 F.3d 1289, 1295—96 (Fed. Cir. 2012) (citations and quotations omitted).
Regarding claim 21, the modified Moran device, as outlined above with respect to claim 1, includes all of the required structure for claim 21 and is disclosed for the same use of providing a gaseous medicinal treatment mixture to a horse. The claimed method steps of claim 21 would have directly resulted from use of the modified Moran device, including coupling the tubing to the second tubular fitting claimed. 
Regarding claim 22, Blackmer further discloses delivering a gaseous treatment mixture via corrugated tubing 51. 
Regarding claim 28 the modified Moran device is silent as to the weight of the mask. However, since the mask of Moran is for the same purpose (i.e., use on a horse), it would be the relative same dimensions disclosed by the applicant. Likewise, the modified device has the same structure and thus is would have been obvious to make the mask weigh less than about 150 grams (if not already an inherent result of the applied references having the identically claimed structure) in order to make the mask easier to manipulate for a user, for example. 
Additionally, it is well established that where a variable is known to affect a particular desirable result, i.e., a “result-effective” variable, an overlap of ranges “itself provides sufficient motivation to optimize the ranges,” and “it is not inventive to discover the optimum or workable ranges by routine experimentation,” because the desire to improve results would motivate skilled artisans to experiment with, and improve upon, known conditions in the prior art. In re Applied Materials, Inc., 692 F.3d 1289, 1295—96 (Fed. Cir. 2012) (citations and quotations omitted).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 2012/0203125) in view of Blackmer et al. (US 4,722,334, herein referred to as “Blackmer”) and Belson (US 2008/0262377), as applied to claim 1 above, and further in view of Rambosek (US 4,002,167). 
Regarding claim 5, Moran discloses a seal 70 on an inside top portion of the mask but not that the seal is a foam gasket. However, Rambosek discloses, in another respiratory mask, a foam gasket seal circling inner walls of a top portion of the mask for sealing against an animal’s snout (Rambosek, col. 4, lines 35-40) as is common practice in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified the seal of Moran to be a foam gasket as taught by Rambosek in order to create a readily available air-tight seal to deliver all medicine intended to the animal. Such a modification involves the mere substitution of one well-known mask seal for another, yielding predictable results that do not patentably distinguish an invention over the prior art. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moran (2012/0203125) in view of Blackmer et al. (US 4,722,334, herein referred to as “Blackmer”), Belson (US 2008/0262377), as applied to claim 3 above, and further in view of Sullivan et al. (US 2010/0043798).
Regarding claim 7, Moran, as modified, discloses the claimed the reusable mask system except that they are silent on the thickness of at least one wall of the mask. However,  Moran does disclose that the mask body varies in thickness to “achieve both rigidity and flexibility” and that the mask is “lightweight” (Moran, paragraph [0055]). 
Sullivan discloses, in a respiratory treatment mask, that a mask shell body wall thickness is on average 1-2mm (Sullivan, paragraph [0061]), which overlaps the range, as recited in claim 7, and can be considered “about 0.889 mm or less.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have made the mask wall thickness of Moran the dimensions taught by Sullivan in order to enable users to stretch and compress different parts of the mask while still withstanding gas pressures (Sullivan., paragraph [0153]), to allow the mask to visibly expand/contract with breathing while still maintaining its general shape (Moran, paragraph [0055]), or to distribute weight or to make the device lighter/lightweight, for example. Such a modification involves a mere change in dimension without a significant change in function and/or is the mere optimization of a value within a well-known workable range, yielding predictable results that do not patentably distinguish an invention over the prior art.
Furthermore, Moran expressly discloses in paragraph [0055] that the mask body “flexible material is such to ensure a lightweight mask housing that is rigid enough to hold and maintain its overall moulded shape while having sufficient flexibility to pulsate or slightly expand and contract with the animal's breathing cycle.” Sullivan discloses in paragraph [0153] that the mask body “is thin enough to enable patients to stretch and compress different parts of the mask through the application of forces from the harness with a magnitude normally used with current conventional respirator masks. However, the wall thickness while relatively thin is also large enough to withstand therapeutic gas pressures,” and that the wall thickness may be “1-2mm” (Sullivan, paragraph [0061]). Both Sullivan and Moran determine mask properties to provide a light flexible mask that is rigid enough to withstand the gas pressures being applied to it and thus the weight and thickness are considered mere “result-effective variables” that applicant has not established are anything other than mere optimization of a value within a well-known workable range.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 2012/0203125) in view of Blackmer et al. (US 4,722,334, herein referred to as “Blackmer”) and Belson (US 2008/0262377), as applied to claim 3 above, and further in view of Alphonse (US 2016/0361510). 
Regarding claim 9, Moran, as modified, is silent as to the material of the mask being polyethylene. However, Alphonse discloses, in another respiratory mask, that polyethylene is a well-known alternative to thermoplastics and PVC such as those taught by Moran (Alphonse,  paragraph [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have made the mask disclosed by Moran from polyethylene as taught by Alphonse since such a material is well-known and commonly used to provide a safe and effective respiratory masks. Such a modification involves the substitution of one well-known mask material for another, yielding predictable results that do not patentably distinguish an invention over the prior art. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), in which the selection of a known material based on its suitability for its intended use supported a prima facie case of obviousness.	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moran (2012/0203125) in view of Blackmer et al. (US 4,722,334, herein referred to as “Blackmer”), Belson (US 2008/0262377),  and Sullivan et al. (US 2010/0043798--hereafter “Sullivan”), as applied to 7 above, and further in view of Alphonse (US 2016/0361510). 
Regarding claim 11, Moran, as modified, is silent as to the material being polyethylene. However, Alphonse discloses, in another respiratory mask, that polyethylene is a well-known alternative to thermoplastics and PVC such as those taught by Moran (Alphonse, paragraph [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have made the mask disclosed by Moran from polyethylene as taught by Alphonse since such a material is well-known and commonly used to provide a safe and effective respiratory masks. Such a modification involves the substitution of one well-known mask material for another, yielding predictable results that do not patentably distinguish an invention over the prior art. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), in which the selection of a known material based on its suitability for its intended use supported a prima facie case of obviousness.	

Claims 19, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (2012/0203125) in view of Blackmer et al. (US 4,722,334, herein referred to as “Blackmer”), Belson (US 2008/0262377), Sullivan et al. (US 2010/0043798) and Foley et al. (US 5,954,049, herein “Foley”). 
Regarding claims 19, 25, and 26 Moran discloses a system for treating a large animal with a gaseous medicinal treatment mixture, the system comprising: 
a mask for covering the nose, mouth and portion of a head above the nose of the animal (Moran, abstract and Fig. 1), the mask being made of a flexible polymer (Moran, paragraph [0055]) and comprising walls (e.g., those that are substantially vertical in Fig. 3 near where reference character 6 points to) integral with a bottom wall at a lower portion of the mask, the bottom wall having at least two openings, a first opening 24 of the at least two openings and a second opening 26 of the two openings spaced apart from the first opening 24; and.
a securement 2 for holding the mask onto the animal (as shown in Fig. 1 of Moran);
Moran discloses at least one first outlet opening 24 entirely within the flat portion of the bottom wall but not expressly any being a “drain.” However, Blackmer discloses a similar treatment mask 61 with a flat bottom wall having a drain opening 63 located entirely within the bottom wall (see Fig. 1 of Blackmer) and surrounded by a first tubular fitting (see Fig. 1 of Blackmer) integrally coupled to the flat portion and extending outwardly therefrom. 
Blackmer further teaches corrugated tubing 51 releasably coupled to a second opening of the mask 61 (as shown in Fig. 1 of Blackmer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have provided Moran with an outlet opening integrally connected to a tubular fitting specifically for draining as taught by Blackmer in order to allow condensation and secretions from the animal to drain out of the mask (Blackmer., col. 4, lines 55-60). 
Moran in view of Blackmer are silent on the inclusion of a heat exchanger configured to regulate a temperature of air used to form the gaseous medicinal treatment mixture flow received by the tubing. However, Belson teaches a reusable mask system including a mask 3 and a heat exchanger 2 configured to regulate a temperature of air used to form the gaseous medicinal treatment mixture flow received by the tubing (tubing shown between heat exchanger 2 and mask 3 as shown in Fig. 1 of Belson). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Belson with the system disclosed by Moran in view of Blackmer for the advantage of controlling the temperature of the air breathed by the animal which can have therapeutic benefits (Belson, paragraph [0043]). 
Moran, as modified, is silent as to the thickness of the walls or weight of the mask, but Moran does disclose that the mask body varies in thickness to “achieve both rigidity and flexibility” and that the mask is “lightweight” (Moran, paragraph [0055]). Sullivan discloses, in a respiratory treatment mask, that a mask shell body wall thickness is on average 1-2mm (Sullivan, paragraph [0061]), which overlaps the claimed range as recited in  claims 19 and 25. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have made the mask wall thickness of Moran the dimensions taught by Sullivan in order to enable users to stretch and compress different parts of the mask while still withstanding gas pressures (Sullivan., paragraph [0153]), to allow the mask to visibly expand/contract with breathing while still maintaining its general shape (Moran., paragraph [0055]), or to distribute weight or to make the device lighter/lightweight, for example. Such a modification involves a mere change in dimension without a significant change in function and/or is the mere optimization of a value within a well-known workable range, yielding predictable results that do not patentably distinguish an invention over the prior art.
Further, although the modified Moran device is silent as to the weight of the mask, since the mask is for the same purpose (i.e., use on a horse), it would be the relative same dimensions disclosed by the applicant. Likewise, the modified device has the same structure (i.e., claimed wall thickness and materials) and thus is would have been obvious to make the mask weigh no more than 150 grams (if not already an inherent result of the applied references having the identically claimed structure) in order to make the mask easier to manipulate for a user, for example. It is well established that where a variable is known to affect a particular desirable result, i.e., a “result-effective” variable, an overlap of ranges “itself provides sufficient motivation to optimize the ranges,” and “it is not inventive to discover the optimum or workable ranges by routine experimentation,” because the desire to improve results would motivate skilled artisans to experiment with, and improve upon, known conditions in the prior art. In re Applied Materials, Inc., 692 F.3d 1289, 1295—96 (Fed. Cir. 2012) (citations and quotations omitted). 
Here, the thickness of Moron as modified by Sullivan overlaps the claimed range of applicant’s mask walls as broadly claimed. Furthermore, Moran expressly discloses in paragraph [0055] that the mask body “flexible material is such to ensure a lightweight mask housing that is rigid enough to hold and maintain its overall moulded shape while having sufficient flexibility to pulsate or slightly expand and contract with the animal's breathing cycle.” Sullivan discloses in paragraph [0153] that the mask body “is thin enough to enable patients to stretch and compress different parts of the mask through the application of forces from the harness with a magnitude normally used with current conventional respirator masks. However, the wall thickness while relatively thin is also large enough to withstand therapeutic gas pressures” and that the wall thickness may be “1 -2mm” (Sullivan, paragraph [0061]). Both Sullivan and Moran determine mask properties to provide a light flexible mask that is rigid enough to withstand the gas pressures being applied to it and thus the weight and thickness are considered mere “result-effective variables” that applicant has not established are anything other than mere optimization of a value within a well-known workable range.
Foley teaches, in an equine mask, delivery of aerosol either via an MDI attached to the mask port (see Fig. 3 of Foley), similar to Moran, or via corrugated tubing 214 connected to a medicine cup/nebulizer 216 (see Fig. 21 of Foley). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have provided the medicine of Moran via corrugated tubing as taught by Foley because it would have provided an alternative, well-known means of delivering medicine with an ultrasonic nebulizer, for example. Such a modification involves the mere use of a well-known medicament deliver means in a well-known device, yielding predictable results that do not patentably distinguish an invention over the prior art. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moran (2012/0203125) in view of Blackmer et al. (US 4,722,334, herein referred to as “Blackmer”), Belson (US 2008/0262377), Sullivan et al. (US 2010/0043798) and Foley et al. (US 5,954,049, herein “Foley”), as applied to claim 19 above, and further in view of Alphonse (US 2016/0361510) and Mandel (US 2010/0192947).
Regarding claim 20, Moran, as modified, is silent as to the material being polyethylene. However, Alphonse discloses, in another respiratory mask, that polyethylene is a well-known alternative to thermoplastics and PVC such as those taught by Moran (Alphonse, paragraph [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the mask, disclosed by Moran, made from polyethylene as taught by Alphonse since such a material is well-known and commonly used to provide a safe and effective respiratory masks. Such a modification involves the substitution of one well-known mask material for another, yielding predictable results that do not patentably distinguish an invention over the prior art. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), in which the selection of a known material based on its suitability for its intended use supported a prima facie case of obviousness.	
Moran teaches oxygen delivery generally (Moran, paragraph [0082]) but lacks an “oxygen concentrator.” However, Mandel teaches, in a respiratory mask for horses ( Moran, paragraph [0030]), using an oxygen concentrator for delivering oxygen (Mandel,  paragraph [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have provided system, as disclosed by Moran, with an oxygen concentrator as taught by Mandel since oxygen concentrators are well-known and commonly used to provide safe and effective breathing gas to a subject. Such a modification involves the mere use of a well-known oxygen source in a well-known device, yielding predictable results that do not patentably distinguish an invention over the prior art.


Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (2012/0203125) in view of Blackmer et al. (US 4,722,334, herein referred to as “Blackmer”), Belson (US 2008/0262377), as applied to claims 1 or 21 above, and further in view of Sullivan et al. (US 2010/0043798, herein referred to as, “Sullivan”). 
Regarding claims 23 and 27, Moran, as modified, discloses the claimed system and method except that he is silent on the thickness of at least one of the walls of the mask. However, Moran does disclose that the mask body varies in thickness to “achieve both rigidity and flexibility” (Moran, paragraph [0055]). 
Sullivan discloses, in a respiratory treatment mask, that a mask shell body wall thickness is on average 1-2mm (Sullivan, paragraph [0061]), which overlaps the claimed range, as recited in claims 23 and 27. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have made the mask wall thickness of Moran the dimensions taught by Sullivan in order to enable users to stretch and compress different parts of the mask while still withstanding gas pressures (Sullivan, paragraph [0153]), to allow the mask to visibly expand/contract with breathing while still maintaining its general shape (Moran., paragraph [0055]), or to distribute weight or to make the device lighter/lightweight, for example. Such a modification involves a mere change in dimension without a significant change in function and/or is the mere optimization of a value within a well-known workable range, yielding predictable results that do not patentably distinguish an invention over the prior art.
Sullivan discloses, in paragraph [0153], that the mask body “is thin enough to enable patients to stretch and compress different parts of the mask through the application of forces from the harness with a magnitude normally used with current conventional respirator masks. However, the wall thickness while relatively thin is also large enough to withstand therapeutic gas pressures” and that the wall thickness may be “1-2mm” (Sullivan, paragraph [0061]). Both Sullivan and Moran determine mask properties to provide a light flexible mask that is rigid enough to withstand the gas pressures being applied to it and thus the weight and thickness are considered mere “result-effective variables” that applicant has not established are anything other than mere optimization of a value within a well-known workable range.


Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive of any error in the above rejection.
As outlined above, Sullivan has been removed from the combination rejecting independent claims 1 and 21 since the limitations regarding mask wall thickness have been removed. Furthermore, new reference Belson has been added to the combination in order to meet the newly added limitation of the heat exchanger. 
Regarding the heat exchanger limitation, as noted above, a 112(d) rejection has been set forth because there is no clear connection of the heat exchanger with respect to the rest of the system. In other words, the heat exchanger is vaguely included in a system that comprises a mask and a securement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoke-Kearns et al. and Magrath are cited to show other examples of respiratory mask systems including heat exchangers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 25, 2021